Citation Nr: 0905043	
Decision Date: 02/11/09    Archive Date: 02/13/09

DOCKET NO.  05-41 407	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for a left knee disability, 
to include as secondary to service-connected right knee 
disability.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. Carsten, Counsel







INTRODUCTION

The Veteran served on active duty from January 1966 to May 
1969 and had subsequent unverified service in the Air Force 
Reserve from approximately 1980 to 1998.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2005 decision by a Department 
of Veterans Affairs (VA) Regional Office (RO), which in 
pertinent part, denied service connection for degenerative 
arthritis of the left knee.

In the June 2008 Informal Hearing Presentation, the Veteran's 
representative raised a claim of clear and unmistakable error 
(CUE) in the June 2005 decision, indicating that separate 
evaluations should have been awarded for arthritis and 
instability of the right knee.  However, review of the June 
2005 decision shows that the Veteran has been assigned 
separate compensable evaluations for arthritis and 
instability of the right knee.  Thus, referral of the claim 
of CUE on that basis is not necessary.  

In July 2008, the Board remanded this case for additional 
development.  The case has since returned to the Board.


FINDINGS OF FACT

The preponderance of the evidence is against a finding that 
the Veteran's left knee disability was caused or aggravated 
by active military service or service-connected right knee 
disability; and there is no evidence of left knee arthritis 
manifested to a compensable degree within one year following 
discharge from active military service.





CONCLUSION OF LAW

Service connection for a left knee disability is not 
warranted.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.6, 3.303, 3.307, 3.309, 3.310 (2008); 
38 C.F.R. § 3.310 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his or her representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2007); 38 C.F.R. § 3.159(b) (2008); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United 
States Court of Appeals for Veterans Claims (Court) held that 
VA must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in his or her possession that 
pertains to the claim.  The requirement of requesting that 
the claimant provide any evidence in his possession that 
pertains to the claim was eliminated by the Secretary during 
the course of this appeal.  See 73 Fed. Reg. 23353 (final 
rule eliminating fourth element notice as required under 
Pelegrini II, effective May 30, 2008).  Thus, any error 
related to this element is harmless. 

The VCAA notice requirements apply to all five elements of a 
service connection claim.  These are: (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Notice must be provided prior to an initial unfavorable 
decision by the agency of original jurisdiction (AOJ).  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, if 
VCAA notice is provided after the initial decision, such a 
timing error can be cured by subsequent readjudication of the 
claim, as in a Statement of the Case (SOC) or Supplemental 
Statement of the Case (SSOC).  Mayfield v. Nicholson, 20 Vet. 
App. 537, 543 (2006).

In January 2005, prior to the rating on appeal, the RO issued 
a letter notifying the Veteran of the evidence needed to 
substantiate a claim of service connection for a left knee 
disability on a secondary basis.  This letter advised the 
Veteran of the evidence and information VA would obtain and 
of the evidence he needed to provide.  He was asked to send 
any evidence in his possession that pertained to his claim.  

The Board acknowledges that the January 2005 letter did not 
include information regarding establishing a claim for 
service connection on a direct basis.  On review, the Veteran 
claimed service connection for left knee arthritis on a 
secondary basis and he has not specifically contended that 
his disability had its onset during or is otherwise related 
to active military service.  Notwithstanding, the October 
2005 SOC advised the Veteran of the regulations pertaining to 
direct service connection.  The Board also notes that the 
claims file does not contain correspondence informing the 
Veteran of how VA assigns disability ratings and effective 
dates.  However, as the claim is denied herein, the Board 
finds that the Veteran was not prejudiced by the lack of 
notice and it did not affect the essential fairness of the 
adjudication.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. 
Cir. 2007).  Review of the record shows that the Veteran has 
been advised of the information necessary to substantiate his 
claim for service connection and has had an opportunity to 
meaningfully participate in the adjudicative claims process.  
Thus, any errors or deficiencies regarding notice are 
considered harmless.  

Under VCAA, VA also has a duty to assist the veteran in the 
development of a claim.  This includes assisting the veteran 
in procuring service treatment records, relevant treatment 
records, and providing a VA examination when necessary.  
38 U.S.C.A. § 5103A (West 2002 & Supp. 2007); 38 C.F.R. 
§ 3.159 (2008).

The claims file contains the Veteran's service treatment 
records (active duty and Reserve) and private medical records 
identified by the Veteran.  The Veteran was provided VA 
examinations in May 2005 and October 2008.  The claims file 
was available for review.   

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

II. Analysis

The Veteran contends that his left knee disability is 
secondary to his service-connected right knee disability.  
The Veteran is currently service-connected for arthritis of 
the right knee with loss of motion (10 percent) and residuals 
of a right knee injury (instability) (10 percent).  In his VA 
Form 9, the Veteran argued that since there was not any 
negative evidence to the contrary, he believed the benefit of 
the doubt should be resolved in his favor.  

Although not specifically claimed by the Veteran, the Board 
will consider all applicable theories for establishing 
service connection.  

In general, service connection will be granted for disability 
resulting from injury or disease incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110 (West 2002 & 
Supp. 2007); 38 C.F.R. § 3.303 (2008).

The term "active military, naval, or air service" includes 
active duty, any period of ACDUTRA during which the 
individual concerned was disabled or died from a disease or 
injury incurred or aggravated in line of duty; and any period 
of INACDUTRA during which the individual concerned was 
disabled or died (i) from an injury incurred or aggravated in 
line of duty; or (ii) from an acute myocardial infarction, a 
cardiac arrest, or a cerebrovascular accident occurring 
during such training.  38 U.S.C.A. § 101(24) (West 2002 & 
Supp. 2007); 38 C.F.R. § 3.6(a) (2008).

The term "active duty for training" is, inter alia, full-
time duty in the Armed Forces performed by Reserves for 
training purposes or by members of the National Guard of any 
State.  38 U.S.C.A. § 101(22) (West 2002 & Supp. 2007); 38 
C.F.R. § 3.6(c) (2008).  The term "inactive duty for 
training" means, inter alia, duty other than full-time duty 
prescribed for Reserves or the National Guard of any State.  
38 U.S.C.A. § 101(23) (West 2002 & Supp. 2007) 38 C.F.R. § 
3.6(d) (2008).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disability was 
incurred in service.  38 C.F.R. § 3.303(d) (2008).

In order to establish direct service connection for a 
disorder, there must be (1) medical evidence of the current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence of a disease or injury; 
and (3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Gutierrez v. Principi 19 Vet. App. 1, 5 (2004) (citing 
Hickson v. West, 12 Vet. App. 247, 253 (1999)).

If a veteran serviced continuously for 90 days or more during 
a period of war or after December 31, 1946, certain chronic 
diseases, including arthritis, shall be service connected 
although not otherwise established as incurred in or 
aggravated by service if manifested to a compensable degree 
within one year following discharge from military service.  
See 38 C.F.R. §§ 3.307, 3.309(a) (2008).  
Presumptive periods do not apply to ACDUTRA and INACDUTRA.  
See Biggins v. Derwinski, 1 Vet. App. 474 (1991).  

Service connection may also be granted for a disability that 
is proximately due to or the result of an established 
service-connected disability.  38 C.F.R. § 3.310 (2008).  
This includes disability made chronically worse by service-
connected disability.  Allen v. Brown, 7 Vet. App. 439 
(1995).  The Board notes that there was a recent amendment to 
the provisions of 38 C.F.R. § 3.310.  See 71 Fed. Reg. 52744-
47 (Sept. 7, 2006).  The amendment, effective October 10, 
2006, sets a standard by which a claim based on aggravation 
of a non-service-connected disability by a service-connected 
one is judged.  Although VA has indicated that the purpose of 
the regulation was merely to apply the Court's ruling in 
Allen, it was made clear in the comments to the regulation 
that the changes were intended to place a burden on the 
claimant to establish a pre-aggravation baseline level of 
disability for the non-service-connected disability before an 
award of service connection based on aggravation may be made.  
This had not been VA's practice, which suggests that the 
recent change amounts to a substantive change in the 
regulation.  For this reason, for those claims pending before 
the regulatory change was made, the Board will consider the 
version of 38 C.F.R. § 3.310 in effect before the change, 
which is more favorable to the claimant.  See 38 C.F.R. 
§ 3.310 (2006).

Review of active duty service records does not show any 
evidence of left knee injury or chronic disability related to 
the left knee.  

The Veteran underwent MRI examination of the left knee at a 
private facility in May 1992.  Clinical indication was trauma 
and pain in the knee.  Impression was: (1) small linear tear 
in the posterior horn of the medial meniscus; (2) possible 
incomplete tear or injury to the anterior cruciate ligament; 
and (3) very small amount of joint effusion.  

Reserve service record dated June 6, 1992 indicates the 
Veteran had left knee trauma and that surgery was scheduled 
for a torn ligament.  It was further noted that he was on 
workman's compensation, and a corresponding Physical Profile 
Serial Report indicates a medial meniscus tear on workman's 
compensation.  Private medical records dated in June 1992 
reveal that the Veteran underwent arthroscopy of the left 
knee and left partial medial meniscectomy for internal 
derangement of the left knee and torn medial meniscus.  
Reserve progress note and corresponding Physical Profile 
Serial Report dated in August 1992 indicates the Veteran had 
been fully cleared by his private medical doctor to return to 
work.  

Record from Midlothian Medical Center dated in March 2004 
includes a diagnosis of degenerative joint disease bilateral 
knees.  

The Veteran underwent a VA examination in May 2005.  He 
reported ongoing and persistent problems with his left knee 
and that he had a torn meniscus and was treated with 
arthroscopy two times.  On physical examination, range of 
motion was from 0 to 130 degrees with pain and crepitation.  
The knee was stable to medial and lateral and 
anterior/posterior testing.  McMurray's was negative.  X-rays 
of the left knee were reported as normal.  Diagnosis was 
residual postop meniscectomy, left knee.  The examiner 
concluded that any relationship of the left knee since he had 
a separate cartilage tear to his right knee condition was 
speculative.  

The Veteran most recently underwent a VA examination in 
October 2008.  He reported a right knee injury and surgery in 
1968.  He indicated that he started to develop pain in his 
left knee approximately 1 to 2 years after the right knee 
surgery.  The examiner noted a left knee injury on June 6, 
1992 while stationed at Youngstown Air Force Base.  On 
physical examination, range of motion was -5 degrees in 
extension and flexion was decreased to 100 degrees.  There 
was no instability.  Lachman test was negative and McMurray 
sign was also negative.  X-ray of the left knee showed that 
the bony architecture was intact and joint space was well 
maintained.  Diagnosis was postoperative residuals of the 
left knee with decreased range of motion.  The examiner 
indicated he would have to resort to speculation to determine 
if it was more likely that the Veteran's left knee condition 
was secondary to the Veteran's right knee condition.  He 
noted that the Veteran sustained a separate left knee injury 
during active military service in June 1992, so it was at 
least as likely as not that the Veteran's current left knee 
condition was related to his military service in 1992.

On review, probative evidence of record does not establish 
that the Veteran's left knee disability is related to active 
military service or to a service-connected disability.  
Although not shown on x-rays at the time of the VA 
examination, the record does contain a private diagnosis of 
degenerative joint disease of the bilateral knees.  
Notwithstanding, medical evidence does not show a diagnosis 
of left knee arthritis manifested to a compensable degree 
within one year following active military service and service 
connection on a presumptive basis is not warranted.  

With respect to whether the claimed disability is directly 
related to service, the Board considered the examiner's 
positive nexus opinion suggesting a relationship between 
current disability and active duty.  On review, however, 
there is no indication that the Veteran was on a period of 
active duty at the time he injured his left knee in 1992.  A 
reserve progress note dated in June 1992 indicates the 
Veteran had some sort of left knee trauma and that a profile 
was needed; however, it also indicates that he was on 
workman's compensation related to a left knee disability.  
Considering the May 1992 MRI report, it is apparent that the 
Veteran suffered a work-related injury prior to June 6, 1992, 
when it was documented in his Reserve records.  Thus, the 
record does not support a finding that the Veteran injured 
his left knee during a period of active service and the 
Veteran has never contended such.  The Board is not required 
to accept an examiner's opinion if it is based on an 
inaccurate history.  See, e.g., Reonal v. Brown, 5 Vet. App. 
458, 461 (1993) (holding that an opinion based upon an 
inaccurate factual premise has no probative value.).  Here, 
it is clear that the injury that the VA examiner felt was 
"at least as likely as not" related to his current 
disability was actually the work-related injury sustained in 
1992, and not any injury sustained on active duty, or on any 
period of active or inactive duty for training.

The Board has also considered that, on recent examination, 
the Veteran reported left knee problems beginning a year or 
two following his initial right knee surgery.  Certainly, the 
Veteran is competent to report symptoms such as pain in the 
knee.  See Charles v. Principi, 16 Vet. App. 370, 374-75 
(2002) (appellant competent to testify regarding symptoms 
capable of lay observation).  However, private medical 
records show various complaints related to the right knee but 
do not show any complaints of or treatment for left knee pain 
until approximately 1992, when he suffered a meniscus tear.  
There is no indication in the record that, at that time, any 
history of any preexisting left knee problems was reported by 
the veteran.

Furthermore, the Veteran has been examined on two occasions 
and both times, the examiners indicated that an opinion 
regarding the relationship of the left knee to the service-
connected right knee would be speculative.  The Board notes 
that a possible connection or one based on "speculation" is 
too tenuous a basis on which to grant service connection.  
The reasonable doubt doctrine requires that there be a 
"substantial" doubt and "one within the range of 
probability as distinguished from pure speculation or remote 
possibility."  38 C.F.R. § 3.102.  The Court has also found 
that a relationship to service that is only speculative in 
nature is not sufficient to establish the presence of the 
claimed disorder or any such relationship.  See Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992). 

The Board finds these opinions by competent health care 
specialists to the most probative evidence of record, to 
include being more probative than the veteran's lay 
assertions of a relationship between his left and right knee 
disabilities.  As the record does not contain any contrary 
medical evidence suggesting that current left knee disability 
was caused or aggravated by service-connected right knee 
disability, the Board finds that the preponderance of the 
evidence is against the claim.  As such, the doctrine of 
reasonable doubt is not for application.  See 38 C.F.R. 
§ 3.102 (2008).


ORDER

Service connection for a left knee disability, to include as 
secondary to a right knee disability, is denied.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


